Order
PER CURIAM.
Nathaniel Sherer and Michelle Sherer appeal the circuit court’s dismissal of their claims against Bank of America, N.A., BAC Home Loans Servicing, L.P., and Kozeny & McCubbin, P.C., for wrongful foreclosure, negligent and fraudulent misrepresentation, and violations of the Missouri Merchandising Practices Act. Appellants also contend the circuit court erred in denying their motion for leave to file a second amended petition. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of dismissal.
AFFIRMED. Rule 84.16(b).